DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 25 May 2022, with respect to the double patenting rejections have been fully considered and are not persuasive. However, during a telephone interview Mr. Purohit agreed to file a terminal disclaimer, said terminal disclaimer has been filed on 22 July 2022 and the double patenting rejections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 25 May 2022, with respect to the claim rejections under 35 USC 112 have been fully considered and are persuasive, except for claims 9 and 18. The rejections of claims 4-8 and 11 under 35 USC 112 have been withdrawn. Pending rejections of claims 7 and 15 under 35 USC 112 have been addressed in the Examiner’s Amendment below. 

Applicant’s arguments, see Remarks, filed 25 May 2022, with respect to claim rejections under 35 USC 102 have been fully considered and are persuasive. The claim rejections under 35 USC 102 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ameya S. Purohit
(Reg. #L0550) on 21 July 2022.

The application has been amended as follows: 
IN THE CLAIMS: 
Claim 7 has been amended as follows:
7. (Currently Amended) The cooling device according to claim 1, wherein 

Claim 15 has been amended as follows:
15. (Currently Amended) The cooling device according to claim 13, wherein 

The above changes to the claims have been made to overcome pending 35 USC 112 issues and place the application in conditions for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745